Citation Nr: 0218302	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-01 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for migraine 
headaches.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral plantar fasciitis.

(The issues of entitlement to service connection for a 
left hip disability and a right elbow disability will be 
addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to May 
2000.

This appeal arose from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO, in pertinent part, 
granted entitlement to service connection for bilateral 
plantar fasciitis with assignment of a noncompensable 
evaluation, and denied the claims of entitlement to 
service connection for migraine headaches, a left hip 
disability, a right elbow disability, and a left shoulder 
disability.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  The RO, 
in pertinent part, granted service connection for right 
shoulder impingement with assignment of a noncompensable 
evaluation.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans Appeals (Board) via a 
video conference with the RO, in July 2002, a transcript 
of which has been associated with the claims file.

The case is now before the Board for appellate review. 

The Board is undertaking additional development on the 
claims of entitlement to service connection for a left hip 
disability and a right elbow disability, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issues.


FINDINGS OF FACT

1.  Migraine headaches are not shown by the probative, 
competent evidence of record.

2.  A chronic acquired left shoulder disability is not 
shown by the probative, competent evidence of record.

3.  Bilateral plantar fasciitis is manifested by mild 
symptoms relieved by arch support.


CONCLUSIONS OF LAW

1.  Migraine headaches were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303  (2002).

2.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107; 
38 C.F.R. §§ 3.303.

3.  The schedular criteria for an initial compensable 
evaluation for bilateral plantar fasciitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4,20, 4.71a, Diagnostic Code 5276 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Migraine Headaches

The veteran's service medical records are completely 
silent as to any findings associated with or a diagnosis 
of migraine headaches during his period of active service.

Subsequent to separation from service, a VA outpatient 
treatment record dated in July 2001, shows that the 
veteran reported having migraine headaches every one to 
two weeks, and that he had been taking Motrin which helped 
relieve the headaches.

During the his July 2002, personal hearing before the 
undersigned Member of the Board, the veteran testified 
that he had experienced headaches during his period of 
active service which he attributed to stress from his duty 
as an air traffic controller.  He indicated that he had 
gone to see a physician a few times, but that he didn't 
like going to a doctor unless his symptoms were 
unbearable.  He added that he was transferred to a 
mobility group as a result of the increase in frequency 
and severity of the headaches.  He indicated that he 
experienced headaches on a weekly basis.  He reported that 
since service, his headaches had continued to a point 
where they interfered with employment.  He added that he 
took over-the-counter medication for headaches.


Left Shoulder Disability

The veteran's service medical records are completely 
silent as to any findings associated with or a diagnosis 
of a left shoulder disability during his period of active 
service.


Subsequent to separation from service, a VA examination 
report dated in August 2000, shows that the veteran 
reported problems with his right shoulder which started 
while lifting weights during physical training (described 
as mandatory) during his period of service.  He indicated 
that there had been no localized trauma.  He described 
pain as the primary symptom, with decreased range of 
motion secondary to pain.  He reported that he had similar 
symptoms in his left shoulder, though they are not as 
severe.  He added that he had problems with overhead 
activities and repetitive lifting.  X-rays of the 
shoulders were negative.  The diagnosis was normal left 
shoulder examination.

A VA examination report dated in October 2001 contains no 
findings referable to the left shoulder.

During the his July 2002, personal hearing before the 
undersigned Member of the Board, the veteran testified 
that he hurt his left shoulder at the same time he hurt 
his service-connected right shoulder and that he had 
continued to experience symptoms which are similar in 
nature.  He described his symptoms as six on a scale of 
one to ten, with ten being the most severe.


Bilateral Plantar Fasciitis 

The veteran was awarded entitlement to service connection 
for bilateral plantar 
fasciitis by rating action dated in September 2000.  The 
RO assigned a noncompensable rating evaluation effective 
as of May 30, 2000.

The September 2000 rating decision of the RO was based 
upon the fact that the veteran was diagnosed with mild 
plantar fasciitis while on active service.  This was said 
to be relieved by arch supports that were provided.

Subsequent to service, the August 2000 VA examination 
report shows the veteran reported having flat feet.  He 
indicated that he had been treated with orthotics which 
were recently adjusted at the Kerrville VA Medical Center.  
He reported pain and that he could not walk long 
distances.  He had not had any orthopedic surgical 
procedures, and had not had any episodes of dislocation.  
There were no symptoms suggestive of inflammatory 
arthritis, and he currently worked as a cable installer.

Physical examination of both feet demonstrated a normal 
medial arch.  He had no evidence of flat foot, but he did 
have a "splay foot" type deformity with his little toe 
being abducted 30 degrees or so past the midline of the 
foot.  He had some tenderness over the forefoot, but could 
move his foot around.  He had tenderness over the heel 
cord and along the plantar fascia at the attachment to the 
anterior calcaneus.  The diagnosis was mild bilateral 
plantar fasciitis.  The examiner concluded that the 
plantar fasciitis had been well-managed by the orthotics, 
and that there was a straight line connection to 
complaints that he experienced as a result of activities 
while on active duty.

A VA outpatient treatment record dated in July 2000, shows 
that the veteran reported chronic plantar fasciitis.  He 
stated that he had had orthotics made at the Travis Air 
Force Base, which provided  about 80 percent relief.  He 
stated that he still had pain, especially in the morning 
when he would get up or was off of his feet and then would 
stand.  He added that the orthotics do, however, help.  
Physical examination showed that dorsalis pedis and 
posterior tibial pulses were noted to be 2/4.  Digital 
hair was noted, toenails were well trimmed, and there were 
no ulcerations.  Skin texture and turgor were intact, and 
web spaces were dry.  Neurological evaluation showed 
response to sharp and dull sensations, light touch, and 
all epicritic sensations were intact.  Heel varum with 
inversion was noted.

The October 2001 VA examination report shows that the 
veteran reported that he developed symptoms involving the 
right heel marginally more so than the left heel and sole 
of the foot during basic training while at Keesler Air 
Force Base in 1994.  He added that he was subsequently 
treated at Travis Air Force Base including the use of 
plastic inserts (orthotics), reporting 60 to 70 percent 
relief with these devices.  


He also experienced some symptomatic relief with the use 
of Motrin and electroshock type physical therapy (with 
transient improvement).  He was unimproved with toe 
stretching activities.  He had had comparable relief with 
inserts fabricated and dispensed in the Kerrville VA 
Medical Center to that achieved with prior devices.  He 
continued to experience daily post-static dyskinetic 
soreness lasting a few minutes with the first few steps 
each morning.

Physical examination revealed that the veteran exhibited a 
normal longitudinal arch architecture.  He was tender to 
palpation over the course of the plantar fascia and the 
soles of both feet.  The diagnosis was bilateral plantar 
fasciitis.

During the his July 2002, personal hearing before the 
undersigned Member of the Board, the veteran testified 
that chronic plantar fasciitis was manifested by pain, 
especially in the morning when he would get up or was off 
of his feet and then would stand.  He indicated that he 
would have to walk gingerly for a good five minutes before 
he could get adjusted to the pain.  He stated that his 
body would have to adjust to the pain which remained with 
him the entire day.

The veteran also indicated that he had been using inserts 
for approximately six years which would give him some 
temporary relief, but not the full relief that he feels he 
should have at his age.  He reported that he could stand 
for about 15 to 30 minutes, but then he would have to sit 
down for that same amount of time.  

He added that he was employed at a small computer company 
and that his plantar fasciitis had, at times, interfered 
with his employment.  He noted that he could not stand for 
long periods of time at work, nor could he lift heavy 
equipment.  He also noted that he experienced shooting 
pains, numbness and tingling for which he attempted to 
treat with Motrin.





Criteria

Service Connection

To establish service connection for a claimed disability 
the facts must demonstrate that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).

Service connection may be also granted for any disease 
first diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) 
(2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

When there is a chronic disease shown as such in service 
or within the presumptive period under 38 C.F.R. § 3.307 
so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at 
any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (2002).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The CAVC has also reiterated that alternatively, either or 
both of the second and third elements can be satisfied 
under 38 C.F.R. § 3.303(b) (2002), by the submission of 
(a) evidence that a condition was "noted" during service 
or during an applicable presumption period; (b) evidence 
showing post-service continuity of symptomatology; and (c) 
medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  McManaway v. West, 13 Vet. App. 60, 65 
(1999) (citing Savage v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony 
of the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway, 13 Vet. 
App. At 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a 
current disability.  The CAVC held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the 
basis of a claim.

The CAVC stated that it clearly held in Savage that 
Section 3.303 does not relieve a claimant of the burden of 
proving a medical nexus.  Rather, a claimant diagnosed 
with a chronic condition must still provide a medical 
nexus between the current condition and the putative 
continuous symptomatology.  Until the claimant presents 
competent medical evidence to provide a relationship 
between a current disability and either an in-service 
injury or continuous symptomatology, the claimant cannot 
succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.


Increased Evaluations

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4 (2002).  

The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1 (2002).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2002).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41 (2002), which require the evaluation of the complete 
medical history of the veteran's condition.  


The CAVC has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).

When the minimum schedular evaluation requires residuals 
and the schedular does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. 
§ 4.31 (2002).

In general, all disabilities, including those arising from 
a single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2002).

However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is 
prohibited.  38 C.F.R. § 4.14. (2002).

CAVC has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  This would result in pyramiding, contrary to 
the provisions of 38 C.F.R. § 4.14.

CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the 
same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical 
and laboratory findings.  Nor will ratings assigned to 
organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (2002).

The veteran's service-connected bilateral plantar 
fasciitis is currently rated as noncompensable by analogy 
to Diagnostic Code 5276 which provides the rating criteria 
for acquired flatfoot.  

According to the provisions of Diagnostic Code 5276, the 
maximum 50 percent is warranted for a bilateral pes planus 
disability that is pronounced; with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis 
on manipulation, not improved by orthopedic shoes or 
appliances.

A 30 percent evaluation is warranted for a bilateral pes 
planus disability that is severe; with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling 
on use, characteristic callosities.

A 10 percent evaluation is warranted where the pes planus 
disability is moderate; with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.

A noncompensable evaluation is warranted where the pes 
planus disability is mild, with symptoms relieved by 
built-up shoe or arch support.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2002).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to 
the end that its decisions are "equitable and just".  38 
C.F.R. § 4.6 (2002).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is 
not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).

CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2002).

The factors of disability affecting joints are reduction 
of normal excursion of movements in different planes, 
weakened movement, excess fatigability, swelling and pain 
on movement. 38 C.F.R. § 4.45 (2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2002).

When, after consideration of all of the evidence and 
material of record in an appropriate case before VA, there 
is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 
3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
Secretary shall give the benefit of the doubt in resolving 
each such issue.  See 38 U.S.C.A. § 5107 (West Supp. 
2002).

In Gilbert, 1 Vet. App. at 53, it was observed that "a 
veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  




The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supercedes the decision of the CAVC in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a 
claim that is not well-grounded.  

This change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet filed as of that 
date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  On August 
29, 2001, the final regulations implementing the VCAA were 
published in the Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 
Fed. Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be 
codified at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has 
held that the entire VCAA potentially affects claims 
pending on or filed after the date of enactment (as well 
as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA 
may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim 
for benefits received by VA on or after November 9, 2000, 
the VCAA's enactment date, as well as to any claim filed 
before that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions 
of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West Supp. 2002).  Therefore, for 
purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claims, including any relevant records adequately 
identified by him as well as authorized by him to be 
obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in San Antonio, Texas; the Audie L. Murphy Memorial 
Veterans Hospital, in San Antonio, Texas; the San Antonio, 
Texas MEPS, and the VA Medical Center in Kerrville, Texas.

The treatment records have been obtained from the 
respective providers and have been associated with the 
veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment, 
diagnostic, and examination reports identified by the 
veteran.

The Board is of the opinion that there is sufficient 
medical evidence on file to permit a determination of the 
issues on appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 
2002).

Specific notice letters were also sent to the veteran in 
September 2000, July 2001, and in November 2001, advising 
him to submit additional evidence in support of his 
claims.  

They advised him that he could submit additional evidence 
himself or sufficiently identify such evidence.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Similarly, the RO has specifically notified the veteran of 
the enactment of the VCAA by letter dated in July 2001, 
and has considered said enactment of the VCAA in 
adjudicating the veteran's claim as set forth in the 
Statement of the Case dated in January 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts 
pertinent to his claims is required to comply with the 
duty to assist him as mandated by the VCAA.  38 U.S.C.A. 
§ 5103A (West Supp. 2002)

The record shows that the RO has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of rating decisions, a Statement of the Case, and 
associated correspondence.

In this regard, the veteran has been given the opportunity 
to direct the attention of the RO to evidence which he 
believes is supportive of his claims, and the RO, as noted 
above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional 
evidence mentioned by the veteran.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits 
of the issues on appeal, and has done so.  He testified 
before the undersigned Board Member via a video conference 
with the RO in July 2002.

As evidenced by the RO's development and adjudication of 
the issues currently on appeal, the veteran has been 
afforded the benefit of contemporaneous examinations to 
directly address the current nature and extent of severity 
of the disability at issue.  



VA has notified the veteran of the information and 
evidence necessary to substantiate his claims.

Thus, there is no useful purpose in remanding the matter 
again for development of the issues.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  The CAVC has held 
that such remands are to be avoided.  See Winters v. West, 
12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Furthermore, the CAVC has stated, "[t]he VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims." Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Service Connection

Migraine Headaches

Initially, the Board points out that under 38 U.S.C.A. § 
1111 and 38 C.F.R. § 3.304(b), a veteran is entitled to 
service connection for a disorder present in service 
unless the disorder was noted in an examination report at 
the time of entrance into service, or clear and 
unmistakable evidence shows that the veteran's disorder 
preexisted service and was not aggravated by it.  See 
Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of migraine headaches prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that 
which is "undebateable."  Vanerson v. West, 12 Vet. App. 
254 (1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with chronic migraine headaches either prior to 
service or during his period of active service.  

Subsequent to service, although there is evidence that the 
veteran reported migraine headaches which he experienced 
on a weekly basis.  There is no diagnosis of chronic 
migraine headaches, and no health care provider has 
indicated or even suggested that any symptoms associated 
with migraine headaches experienced by the veteran may be 
related to his period of active service.

There is no evidence of record that the veteran had 
manifested chronic migraine headaches during service, nor 
is there evidence of a current diagnosis of chronic 
migraine headaches.  Any statements of such by the veteran 
are contradicted by the evidence of record.

Moreover, the veteran's testimony as to his having 
migraine headaches that were manifested as a result of his 
period of active service is not competent medical 
evidence.  As a layperson, he is not qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As the Board noted earlier in Hickson, supra, the  CAVC 
has held that in order to prevail on the issue of service 
connection, there must be a current disability.  The 
veteran does not have a current diagnosis of migraine 
headaches.  There is also no evidence of in-service 
incurrence or aggravation of migraine headaches.  

Thus, there can be no nexus between a current disability 
and service.  As noted in the previous paragraph, the 
veteran is not competent to provide such a medical 
opinion.

Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has migraine headaches that are 
related to his period of active service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

As to continuity of symptomatology, the Board notes as 
above that there is no diagnosis of migraine headaches, a 
disorder not shown in service, and no such disorder has 
been linked to service.  See Savage, Voerth, McManaway, 
supra

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for migraine 
headaches.  See Gilbert, 1 Vet. App. at 53.


Left Shoulder Disability

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. 
§ 3.304(b), a veteran is entitled to service connection 
for a disorder present in service unless the disorder was 
noted in an examination report at the time of entrance 
into service, or clear and unmistakable evidence shows 
that the veteran's disorder preexisted service and was not 
aggravated by it.  See Junstrom, 6 Vet. App. at 266; see 
also Lichtenfels, 1 Vet. App. at 486.

The veteran's service medical records are silent as to a 
history of a left shoulder disability prior to his 
entrance into service.  He is therefore presumed to have 
been in sound condition unless clear and unmistakable 
evidence exists to overcome the presumption.  38 U.S.C.A. 
§ 1111 (West 1991).  

By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that 
which is "undebateable."  Vanerson, 12 Vet. App. at 254.

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with a left shoulder disability either prior to 
service or during his period of active service.  Although 
the veteran was treated during service for right shoulder 
pain and was diagnosed with osteoarthritis of the 
acromioclavicular joint, there is no indication that he 
was treated for a left shoulder disability, or that he has 
a left shoulder disability that is otherwise associated 
with his service-connected right shoulder disability.

Subsequent to service, although the veteran reported that 
he experienced left shoulder pain and symptoms similar to 
those associated with his right shoulder disability, there 
is no current diagnosis of a left shoulder disability.  
The only post-service diagnosis with regard to the 
veteran's left shoulder is that of normal left shoulder 
examination in August 2000.  No health care provider has 
indicated or even suggested that the veteran has any 
symptoms which may be related to his period of active 
service.  

There is no evidence of record that the veteran had 
manifested a left shoulder disability during service, nor 
is there evidence of a current diagnosis of a left 
shoulder disability.  Any statements of such by the 
veteran are contradicted by the evidence of record.

Moreover, the veteran's testimony as to his having a left 
shoulder disability that was manifested as a result of his 
period of active service is not competent medical 
evidence.  As a layperson, he is not qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized 
medical knowledge.  See Cromley, 7 Vet. App. at 379; 
Espiritu, 2 Vet. App. at 495.

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  The 
veteran does not have a current diagnosis of a left 
shoulder disability.  There is also no evidence of in-
service incurrence or aggravation of a left shoulder 
disability.  Thus there can be no nexus between a current 
disability and service.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record 
with its own unsubstantiated medical conclusions as to 
whether the veteran has a left shoulder disability that is 
related to his period of active service.  Colvin, 1 Vet. 
App. at 175.

As to continuity of symptomatology, the Board notes as 
above that there is no diagnosis of a left shoulder 
disability, such was not shown in service, and no such 
disorder has been linked to service.  See Savage, Voerth, 
McManaway, supra

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the 
claim of entitlement to service connection for a left 
shoulder disability.  See Gilbert, 1 Vet. App. at 53.


Bilateral Plantar Fasciitis 

The RO has assigned a noncompensable disability evaluation 
for the veteran's bilateral plantar fasciitis by analogy 
to flatfeet under Diagnostic Code 5276, based on a mild 
disablement.  The veteran has asserted that a higher 
rating should be assigned.  The Board finds that based on 
the evidence of record, the disability picture more nearly 
approximates the criteria for assignment of the 
noncompensable evaluation which is currently assigned. 38 
C.F.R. § 4.7 (2002).

The medical evidence shows that the veteran has bilateral 
plantar fasciitis.  However, the August 2000 VA examiner 
characterized the disability as mild.  


The examination revealed a normal medial arch.  There was 
some tenderness, but he could move his foot around.  The 
examiner concluded that the plantar fasciitis was well-
managed by orthotics.

The July 2000, VA outpatient treatment record showed 
reported morning pain, but relief with the use of 
orthotics.  The October 2001 VA examination revealed 
reported daily post-static dyskinetic soreness lasting a 
few minutes with the first few steps each morning, but 
relief with the use of orthotics and over the counter 
medication.

This symptomatology does not substantiate a disability 
picture compatible with a moderate impairment, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use 
of the feet, which is the level of impairment required for 
assignment of the next higher evaluation of 10 percent 
under Diagnostic Code 5276.  Thus, entitlement to a 
compensable evaluation under Diagnostic Code 5276 is not 
warranted.

The Board has considered whether there are other 
provisions upon which to assign a higher evaluation for 
the veteran's bilateral foot disability, but there is a 
lack of evidence to support a higher evaluation under 5278 
(claw foot), or 5283 (malunion or nonunion of the tarsal 
or metatarsal bones).

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; 4.59 and DeLuca, supra at 204-7.





As the evidence reveals subjective and objective evidence 
of morning pain of the feet, an additional rating pursuant 
to §§ 4.40, 4.45, 4.59, and the holding in DeLuca is for 
application because the veteran's disability evaluation is 
predicated on loss of motion.  See VAOPGCPREC 9-98.

In this regard, the VA examiners in August 2000 and 
October 2001 failed to demonstrate that the veteran 
exhibited weakened movement, excess fatigability and 
incoordination as a result of his bilateral plantar 
fasciitis.  

The Board has considered the veteran's July 2002 
testimony, wherein he asserted that his bilateral plantar 
fasciitis was manifested by pain, predominantly in the 
morning, but which would remain with him to some degree 
the entire day.  However, the Board finds probative the 
objective medical evidence which has described the 
disability as mild and which has demonstrated that there 
is relief of symptoms with the use of orthotics.

Although the veteran is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against his 
claim for an increased evaluation for his bilateral 
plantar fasciitis.  Gilbert, 1 Vet. App. at 53-54.


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell left intact, however, a prior holding in 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which found that 
when an extraschedular grant may be in order, that issue 
must be referred to those officials who possess the 
delegated authority to assign such a rating in the first 
instance, pursuant to 38 C.F.R. § 3.321.  

In the Statement of the Case dated in January 2002, the RO 
concluded that an extraschedular evaluation was not 
warranted for the veteran's bilateral plantar fasciitis.  
Since this matter has been considered by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2002).  See also VAOPGCPREC 6-96.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 
229 (1993); 38 C.F.R. § 3.321(b)(1) (2002).  The veteran 
has not identified any factors which may be considered to 
be exceptional or unusual, and the Board has been 
similarly unsuccessful.  A review of the claims does not 
show that the veteran's bilateral plantar fasciitis has 
resulted in marked interference with employment or 
frequent periods of hospitalization.  

The veteran has testified that he is currently employed in 
a computer company and has not missed work as a result of 
his bilateral plantar fasciitis.  There was no indication 
that the veteran sustained marked interference with 
employment as a result of manifestations that have not 
been contemplated by the schedular criteria.  There was 
also no evidence of frequent hospitalizations as a result 
of the bilateral plantar fasciitis.

While the Board acknowledges the veteran has exhibited 
some daily morning pain, such impairment is already 
contemplated by the applicable schedular criteria.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board has been 
unable to identify any factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.  

In short, the veteran's service-connected bilateral 
plantar fasciitis does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral of his case for consideration of the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1) (2002).

Having reviewed the record with these mandates in mind, 
the Board finds no basis for further action on this 
question.


ORDER

Entitlement to service connection for migraine headaches 
is denied.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to an increased (compensable) evaluation for 
bilateral plantar fasciitis is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

